DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-13, 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-13, 15-23 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 10. Claim 1 includes an electronic device comprising: a housing comprising a first plate and a second plate, wherein the first plate comprises an opening and at least one other opening; a first display panel at least partially exposed through the opening and comprising a touch sensor; a plurality of keys exposed through the at least one other opening; and another housing pivotally coupled to the housing, the another housing including a second display panel, and at least one processor configured to: control the first display panel to display a group of objects corresponding to a subset of the plurality of keys, receive a first input on one of the group of objects displayed in the first display panel, in response to the first input, perform a function corresponding to the one of the group of objects, and activate a function for moving a pointer that is displayed on the second display panel in combination with all other elements of the claim. Claims 2-4, 6-9, and 21-22 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 10 includes an electronic device comprising: a first housing; a plurality of keys disposed on the first housing; a touchpad configured to display at least one object; a second housing pivotally coupled to the first housing; a display panel disposed on the second housing; and at least one processor configured to: control the touchpad to display a group of objects corresponding to a subset of the plurality of keys, receive a first input on one of the group of objects displayed in the touchpad, in response to the first input, perform a function corresponding to the one of the group of objects, and activate a function for moving a pointer that is displayed on the display panel in combination with all other elements of the claim. Claims 11-13, 15-20, and 23 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841